Name: Council Regulation (EEC) No 1521/89 of 1 June 1989 amending Regulations (EEC) No 2240/88 and (EEC) No 2285/88 in respect of the rules for applying the intervention threshold for lemons
 Type: Regulation
 Subject Matter: prices;  Europe;  trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 6 . 89 Official Journal of the European Communities No L 149/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1521/89 of 1 June 1989 amending Regulations (EEC) No 2240/88 and (EEC) No 2285/88 in respect of the rules for applying the intervention threshold for lemons whereas Council Regulation (EEC) No 2285/88 of 19 July 1988 fixing an intervention threshold for the 1988/89 marketings year for lemons in Spain (4) follows the criteria applied to the Community of Ten for the purposes of determining the consequences of any overrun of the threshold ; whereas, therefore, that Regulation should also be amended along the same lines, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ( l), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 16b (3) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3) establishes an intervention threshold for lemons for the Community as constituted on 31 December 1985 ; Whereas the said Regulation lays down that if, during a given marketing year, the quantities of lemons bought in exceed the threshold laid down, the basic price and the buying-in price for the following marketing year are to be reduced ; whereas Article 16b (4) of Regulation (EEC) No 1035/72 lays down that the Commission is to establish, in good time before the beginning of the period laid down for withdrawals, whether the threshold has been exceeded ; Whereas the basic and buying-in prices for lemons apply from 1 June to 31 May ; whereas withdrawals may be made throughout that period ; Whereas it is necessary to have sufficient time to establish whether the intervention threshold for lemons has been exceeded and to draw the consequences thereof for the basic and buying-in prices applicable during the following marketing year -, whereas, pursuant to the first subparagraph of Article 16b (1 ) of Regulation (EEC) No 1035/72, any overrun of the threshold should consequently be established over a period of 12 consecutive months overlapping with the marketing year ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2240/88 is hereby amended as follows : 1 . the existing text becomes paragraph 1 ; 2 . the following paragraph is added : - '2. However, for lemons, any overrun of the intervention threshold shall be established, for a given marketing year, on the basis of the quantities bought in during a consecutive 12 month period overlapping with the marketing year.' Article 2 . Article 2 of Regulation (EEC) No 2285/88 is replaced by the following : Article 2 Should the quantities of lemons offered for intervention in Spain during a consecutive 12 month period exceed the threshold laid down in Article 1 , the institutional prices applying in Spain for the 1989/90 marketing year shall be reduced by 1 % for each 4 300 tonnes by which that threshold is exceeded.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20. 5 . 1972, p. 1 . 0 OJ No L 118 , 29 . 4. 1989, p. 12. (3) OJ No L 198 , 26 . 7. 1988 , p. 9 . (*) OJ No L 201 , 27. 7. 1988, p. 1 . No L 149/2 Official Journal of the European Communities 1 : 6 : $9 This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ ' - ' ' ' * Done at Luxembourg, 1 June 19&amp;9, . , For the Council The President J. GARCIA VARGAS